Citation Nr: 0014656	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-03 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ankle and knee 
pain, low back pain, and great toe injuries.

2.  Entitlement to service connection for a heart disorder.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served honorably on active duty from April 1958 
to September 1970.  He had an additional period of active 
duty, from September 1970 to August 1975, from which he was 
discharged under other than honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral ankle and knee pain, bilateral great toe 
injuries, and a heart condition.  

In compliance with the Board's October 1999 remand the RO, in 
February 2000, provided the veteran with an opportunity to 
choose another representative.  Afterwards, the RO would have 
forwarded the veteran's claims folder to the accredited 
representative for review and preparation of a VA Form 646 or 
any other appropriate documentation.  However, the veteran 
did not respond to the RO's letter to appoint another 
representative, subsequently, the file has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from ankle, knee, low back, or great toe 
disabilities, which can be related to his periods of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a heart disorder, which can be 
related to his periods of service.


CONCLUSIONS OF LAW

1.  The claims for service connection for ankle and knee 
pain, low back pain, and great toe injuries are not well 
grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 
1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records show that the veteran was seen for 
chest, back, ankle, knee and foot pain.  On his April 1958 
enlistment examination and on his April 1960 and March 1965 
re-enlistment examinations the veteran's lower extremities, 
spine, feet and heart were normal.  Between October 1967 and 
May 1975 the veteran was seen for chest pain, back pain, 
ankle sprains/strains, knee pain, painful feet and injuries 
to his toes.  The diagnoses included mild back pain secondary 
to muscle strain; traumatic arthritis and or tendonitis; 
recurrent sprain/strain of ankles; probable leg strain; 
rheumatism; left toe traumatic arthritis.  

In September 1980 a private physician examined the veteran.  
Based on the veteran's history he was injured at work.  He 
had a sprain of his back.  This was superimposed upon a 
spondylolisis and a spinabifida.  He had no prior problems 
with his back prior to this injury and this injury caused his 
back to decompensate.  The private physician that the 
veteran's back disorder was chronic and for all practical 
purposes, it could be considered to be permanent and 
stationary.  

A private physician, in December 1980, wrote that he saw the 
veteran for follow-up for chronic low back pain syndrome.  At 
that time he remained permanently and stationary, and 
permanently restricted form very heavy work.  

VA outpatient treatment records show that the veteran was 
seen for back pain, knee pain, ankle pain and painful feet 
between February 1997 and June 1997.  X-rays of the knees, 
ankles and lumbosacral spine in February 1997 were negative.  
It was felt that the veteran may have had some kind of 
arthritic process.  

The veteran's statement that his ankle and knee pain, low 
back pain, great toe injuries and a heart disorder were 
related to his active service cannot serve to well ground the 
claims because he is not shown to be competent to make such 
an allegation, as this requires competent medical evidence 
which indicates that the claim is plausible or possible.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the veteran was discharged from service 
in July 1975 and the record does not show treatment for 
ankle, knee or low back complaints or a great toe injury 
until February 1997, more than 20 years after his discharge 
from service.  There is no medical opinion of record 
indicating a nexus between the veteran's complaints of ankle, 
knee or low back pain, and a great toe injury in service and 
any current disabilities.  In fact, the veteran reported that 
he injured his back at work in 1980.  The record does not 
show a current heart disorder.  There is no medical opinion 
of records indicating a nexus between the veteran's alleged 
heart disorder and any disease or injury suffered in service.  
In view of the absence of these facts, his allegation that 
there is some relationship to active service is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for ankle and knee pain; low back pain, 
great toe injuries and a heart disorder are not well grounded 
and are denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorders to active service, he should petition 
to reopen his claim.  The Board acknowledges that it has 
decided the current appeals on a different basis than did the 
RO.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

The Board notes that the RO's decision made no distinction 
between the qualifying and non-qualifying periods of service.  
The Board's decision is also made without any conclusion with 
regard to the line of duty character of discharge.  


ORDER

Service connection for ankle and knee pain, low back pain, 
and great toe injuries are denied.

Service connection for a heart disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

